Citation Nr: 0907435	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-32 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of recovery of overpayment of an 
apportioned share of the Veteran's pension benefits on behalf 
of a minor child, in the calculated amount of $2,425.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to June 
1993.  The appellant is mother of the Veteran's dependent 
child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 waiver decision by the 
Committee on Waivers and Compromises (Committee) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to the benefit 
currently sought on appeal.

The appellant appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Cleveland in September 
2008 to present testimony on the issue on appeal.  


FINDINGS OF FACT

1.  When the claim for apportionment was submitted, the 
appellant had full-time legal custody of the child.  The 
apportionment was granted.  Thereafter, the appellant had 
joint custody of the child with the Veteran, and was still 
responsible for all expenses associated with the child while 
he was in her physical custody.  VA stopped apportionment 
benefits when the Veteran described his custody agreement to 
VA inaccurately.

2.  No fraud, misrepresentation, or bad faith on the part of 
the appellant, with respect to the creation of the debt, has 
been evidenced.

3.  The appellant was not fully at fault in the creation of 
the overpayment in question.
4.  The appellant's income is fixed at approximately $500 
monthly, which nearly equals her expenses; it may cause undue 
hardship to require repayment of the overpayment.


CONCLUSION OF LAW

The recovery of the overpayment of an apportioned share of 
the Veteran's pension benefits on behalf of a minor child, in 
the calculated amount of $2,425, would be against equity and 
good conscience and, therefore, may be waived.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, VA generally has duties to notify 
and assist the appellant under 38 U.S.C.A. § 5103 (West 2002 
& Supp. 2008) and 38 C.F.R. § 3.159 (2008).  However, these 
duties do not attach to claims such as the one decided 
herein.  See Lueras v. Principi, 18 Vet. App. 435 (2004).  

The appellant brought a claim for an apportionment of the 
Veteran's pension benefits in December 2004 on behalf of 
their minor child.  A September 2004 consent judgment entry 
of record from the state of Ohio confirms that she was the 
full-time custodial parent at that time, and that the Veteran 
had limited visitation rights.  

In September 2005, VA awarded the appellant an apportionment 
of the Veteran's benefits, effective from January 2005 
forward.  Also in September 2005, the appellant and the 
Veteran entered mediation and a new, binding custodial 
arrangement was reached.  Under this shared parenting plan, 
effective from September 2005, the appellant was granted 
residential custody of the child every other weekend, from 
Friday to Sunday.  On the off weekends, she was granted 
residential custody on Saturdays and Sundays (during the day 
only).  Additionally, she retained residential custody on 
Tuesday and Thursday afternoons.  The agreement specifically 
stated that the party in possession of the child was deemed 
the residential parent and legal custodian of the child 
during those times. 

In May 2006, VA notified the appellant that it received 
information that the child had been in the physical custody 
of the Veteran for the entire year of 2005.  The appellant 
was asked to submit information showing that the child was, 
in fact, in her custody.  In June 2006, VA determined that 
apportionment should not have been granted, because the 
appellant submitted conflicting information as to the 
physical custody of the child.   It was proposed to stop the 
apportionment, effective the date of the grant in January 
2005, and the appellant was notified that an overpayment 
would be created.  In September 2006, this action was taken.  
The appellant was notified separately that an overpayment in 
the amount of $2,425 had been created.  She has not 
specifically disputed the validity of the debt; rather, she 
contends that because legally she was the residential 
custodian of the child, she was entitled to the benefit, and 
now it would cause undue financial hardship for VA to recover 
it. 

In reviewing the appellant's request for waiver of recovery 
of the overpayment, the Committee did not find fraud, 
misrepresentation, or bad faith on the part of the appellant 
with respect to creation of the overpayment at issue.  The 
Board, after an independent review of the record, concurs 
with this determination.  Therefore, waiver is not precluded 
under the provisions set forth in 38 U.S.C.A. § 5302(a) (West 
2002).  However, to dispose of this matter on appeal, the 
Board must determine whether the recovery of the overpayment 
would be against the principles of equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) (West 2002) and 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2008).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2008).  In such a 
determination, consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 
(2008).

The appellant was partially at fault for the creation of the 
debt, given her seemingly conflicting reports of information 
to VA in the claims process.  However, a full review of the 
record, to include her testimony before the undersigned, 
reveals that the purpose of her actions was not to 
intentionally mislead VA in the granting of benefits.  
Rather, it reflects the stormy history of the actual physical 
custody of the child.  The fact remains that when she applied 
for the benefit in December 2004, she was (and had been) the 
full-time custodial parent.  Although the nature of that 
custodial agreement changed in September 2005, nine months 
after the grant of benefits, the appellant retained half-time 
custody of the child under an agreement which specifically 
indicated that the party in possession of the child was 
deemed the residential parent and legal custodian of the 
child during those times and was responsible for all 
expenses.  Therefore, while partially at fault in not making 
clear the nature of the custody agreements in a timely 
fashion, in light of the legal custody arrangements submitted 
during the course of the appeal, her degree of fault is 
lessened. 

The appellant claims that it would create "undue financial 
hardship" if VA were to deny a waiver of recovery of the 
overpayment at issue in this case.  The controlling 
regulation provides that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor or her family of the basic necessities.  38 C.F.R. § 
1.965(a)(3) (2008).  

In May 2006, the appellant submitted a report of her monthly 
expenses, indicating that her rent was $450, her utilities 
were $39, and her car insurance was $50.  In an October 2006 
income and expense report, she reiterated that her rent was 
$450.  She listed utilities at $30, and her car expenses were 
$60.  She testified before the undersigned in September 2008 
that her rent was $385, her utilities $45, and her car 
insurance $59.  Thus, it appears that on average, the 
appellant's expenses (apart from food) total between $500 and 
$540.  

Regarding monthly income, the appellant listed in October 
2006 two child support payments totaling $186 (neither of 
which was payment for the Veteran's minor child in question).  
She also consistently has reported receipt of food stamps in 
the amount of $400.  She is unemployed, though she does 
receive cash assistance in the amount of $500 from Job and 
Family Services.  Based on these reports, it appears that the 
appellant receives an amount roughly equal to or less than 
her expenses, with little to spare.  Given that ratio, to 
recover the debt of $2,425 would deprive the appellant and 
her family of their basic necessities.  

The evidence does not demonstrate that waiver of recovery of 
the indebtedness would not result in an unjust enrichment, or 
that the veteran changed positions to her detriment in 
reliance upon the VA improved pension benefits.  However, 
recovery of the overpayment may result in undue hardship, and 
further, and as discussed above, the appellant was only 
partially at fault in the creation of this debt.  As such, in 
the Board's judgment the circumstances in this case indicate 
a need for reasonableness and moderation in the exercise of 
the Government's right to collect the debt charged to him.  
Accordingly, the Board concludes that recovery of the 
overpayment would be against equity and good conscience.  
Waiver of recovery of the overpayment of the apportioned 
share of the Veteran's improved pension benefits in the 
amount of $2,425, is in order.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2008).  The waiver is 
granted.


ORDER

Entitlement to a waiver of recovery of overpayment of an 
apportioned share of the Veteran's pension benefits on behalf 
of a minor child, in the calculated amount of $2,425, is 
granted.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


